Citation Nr: 1535739	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  08-03 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for left knee instability.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1975 to July 1979.  

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims in July 2013, which vacated a September 2013 Board decision and remanded the case for additional development.  In June 2011, the Court had previously vacated a June 2009 Board decision and remanded the issues then on appeal.  

The issue remaining on appeal initially arose from a September 2007 rating decision by the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).  That decision granted service connection for musculoligamentous strain of the left knee.  A subsequent June 2014 rating decision established a separate 10 percent rating for left knee instability effective from March 27, 2014.  

An October 2014 Board decision denied entitlement to a rating in excess of 10 percent for musculoligamentous strain of the left knee and remanded the issue of entitlement to an initial disability rating in excess of 10 percent for instability of the left knee for consideration of that issue in a supplemental statement of the case.  A June 2015 supplemental statement of the case addressed the left knee instability rating.  This claim is the only matter remaining for appellate review.


FINDING OF FACT

The Veteran's left knee instability disability is shown to have been manifested by no more than slight lateral instability during the period under review.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent rating for left knee instability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate the claim by correspondence dated in June 2007, January 2008, and September 2011.  

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service medical records, VA treatment and examination reports, and statements in support of the claim.  The development requested on remand in October 2014 has been substantially completed.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.  

When VA provides an examination or obtains an opinion, it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2015).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with the duties to notify and assist and to adjudicate the claim would not cause any prejudice to the appellant.

Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in rating disability resulting from all types of diseases and injuries encountered as a result of or incident to service.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of the schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a Veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge, and physical or mental condition.  It is thus essential, both in the examination and in the rating of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).

The Board will consider entitlement to staged ratings to compensate for times during the pendency of the appeal when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994).  Rating disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2015).

Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board may discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).

In regard to rating claims involving the musculoskeletal system, a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2015).  The factors of disability reside in reductions of normal excursion of movements in different planes and ratings should consider (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.), (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.), (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.), (d) excess fatigability, (e) incoordination or impaired ability to execute skilled movements smoothly, and (f) pain on movement, swelling, deformity or atrophy of disuse and instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  38 C.F.R. § 4.45 (2015).

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  Pain itself does not rise to the level of functional loss as contemplated by VA regulations, but pain may result in functional loss if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Mitchell v. Skinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Diagnostic Code 5257 provide a 10 percent rating for slight recurrent subluxation or lateral instability, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).

In this case, the Veteran's service medical records are negative for complaint, treatment, or diagnosis of any left knee disorder.  VA records show an April 2003 magnetic resonance imaging scan revealed a horizontal tear in the posterior horn of the medial meniscus.  Records show the Veteran underwent a left knee arthroscopy in October 2005 and that service connection was established for knee disabilities as secondary to service-connected pes planus disabilities.  

A July 2007 VA examination report noted the Veteran denied any left knee laxity or instability.  An examination of the left knee revealed no evidence of subluxation or dislocation.  VA examinations in May 2011 and September 2011 also noted there was no instability to the left knee.  VA treatment records dated in November 2012 noted testing was negative to the medial collateral, lateral collateral, and anterior cruciate ligaments.  The examiner noted that there was some excessive joint play present.  

On VA examination in March 2014 the Veteran reported that his left knee went out on him if he turned too fast or with a lot of stair climbing.  Anterior instability, Lachman's testing, was 1+ (0-5 millimeters).  Testing revealed normal posterior, medial, and lateral ligaments.  There was no evidence of patellar subluxation or dislocation.  It was noted the Veteran underwent a meniscectomy to the left knee in 2005, with present residual signs or symptoms including pain and a sensation of giving out.  The Veteran occasionally wore a knee brace.  The examiner's assessment included very minimal anterior laxity to the left knee as compared to the right.  The Veteran was also noted to have walked down the hall without evidence of instability.  His right and left knee disabilities were found to have an impact on his ability to work.

Based upon the evidence of record, the Board finds that the Veteran's left knee instability disability is demonstrated to have been manifested by no more than slight lateral instability as of the date the separate rating for left knee instability was assigned of March 27, 2014, the date of the examination demonstrating mild instability.  The March 2014 VA examination is persuasive evidence showing very minimal anterior laxity without objective evidence a more severe left knee instability disability due to pain or functional loss.  The evidence prior to March 27, 2014, examination did not demonstrate any objective evidence of instability or subluxation that would warrant a finding of even slight recurrent instability or subluxation and thus a separate compensable rating was not shown prior to March 27, 2014.  As of March 27, 2014, the Board finds that the evidence is against a finding of more than slight recurrent lateral instability as the examination findings were mild, the Veteran's subjective reports were of occasional instability triggered by fast turning or a lot of stairs, and that he occasionally used a brace.  Therefore, the Board finds that the claim for a rating in excess of 10 percent must be denied.

The Board further finds that there is no evidence of any unusual or exceptional circumstances that would take this issue outside the norm so as to warrant referral for consideration of an extra-schedular rating.  38 C.F.R. § 3.321(b)(1) (2015).  There is a three-step inquiry for determining whether a veteran is entitled to extra-schedular rating consideration.  First, a determination is made as to whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the level of disability and symptomatology and is found to be inadequate, then a determination must be made as to whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a Veteran's disability picture and that picture has related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a Veteran's disability picture requires the assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Veteran's service-connected disabilities are found to be adequately rated under the available schedular criteria, and the objective findings of impairment are well documented.  The Veteran is presently in receipt of a total disability rating based upon his service-connected disabilities.  Therefore, referral for consideration of the assignment of an extra-schedular rating is not warranted.  38 C.F.R. § 3.321 (2014); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The Board finds that the preponderance of the evidence is against the assignment of any higher rating and the claim for an increased rating is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for left knee instability is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


